Order denying plaintiff’s motion to open default and to vacate and set aside the judgment of dismissal entered thereon, reversed on the law and the facts, without costs, and motion to open default granted, upon condition that within ten days, from the entry of the order on this motion the taxable costs to date be paid by plaintiff to defendant, and, in addition thereto, the sum of $279, the expenses paid by defendant in bringing on the witness from Houston, Tex.
Rich, Manning, Kelby and Young, JJ., concur; Kelly, P. J., dissents.